Judgment — Forthcoming Bond — Costs—Practice at Law.If a forthcoming bond has. by mistake, been given for a sum less than the judgment, it may, on the plaintiff’s motion, be quashed, as well as the execution issued thereon, upon paying the costs of the motion.Notice was given to this day of a motion for judgment on a forthcoming bond.moved to quash the bond and execution — the execution having been issued without including costs, by an error of the clerk, in supposing that judgment for $13 in assault and battery would not carry the costs.prayed that it might not be quashed without costs of the motion.Quashed, at the plaintiff’s costs.